Title: From Thomas Jefferson to Rice W. Wood, 4 March 1826
From: Jefferson, Thomas
To: Wood, Rice W.


Dear Sir
Monticello
Mar. 4. 26.
I recieved yesterday your favor of Feb. 23. my grandson had before informed me of the friendly part you had taken in forwarding the indulgence I had asked of the legislature. that it’s first impression on others might in many cases be unfavorable I had anticipated; while to myself there was nothing of novelty in it familiarised to it’s practice as we were before the revolution. that it had no connection with morality reason, as well as the practice of our own and   other nations testified. but that there is expediency in regulating the use of lotteries, by a proper discretion, is also evident. it is one of those cases where a natural right may be justifiedly suspended for the general good. whether the request to intermit that suspension in my particular case came within the range of sound discretion, the legislature were to decide. and in the integrity of that decision I had the most implicit confidence. the honors and remunerations I had recieved from the public for such services as I had been able to render, had already requited them to my full satisfaction. I had no claims on that score. it was a favor I asked, not a debt, and in that light I should have viewed it’s refusal. the grant of it on the other hand, has conferred on me a benefit which I shall ever acknolege with gratitude.In the misunderstanding between Colo Randolph and yourself be assured Sir, I never took any part. it has been a rule of life with me never to adopt the enmities of others. every man engaged in public life will incur enough of these on his own account. they are the painful, yet unavoidable consequences of a faithful discharge of our duties. they will find us in sufficient number without our raking for more in to the broils of others. I shall be happy if this explanation shall procure me the pleasure of neighborly intercourse with you; and with my thanks for the interest you have so kindly taken in the subject of my former letter, I pray you to accept the assurance of the gratification it will ever afford me to see you here, and of my great esteem and respect.Th: Jef.